COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                     ORDER ON MOTION

Cause number:                      01-14-00035-CV
Style:                             Susan Anthony Potter
                                   v. Scott Michael Potter
Date motions filed*:               March 14, 2014, and June 11, 2014
Type of motions:                   Motion to Request an Extension of Time to File Brief and Motion for Extension of Briefing
                                   Deadline
Party filing motion:               Appellant
Document to be filed:

Is appeal accelerated?        No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                        Current Due date:
         Date Requested:

Ordered that motions are:

                    Granted in part and dismissed in part
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
          Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          A clerk’s record has not been filed with this Court, and the appellate record is not complete. See TEX. R. APP. P.
          34.1. Because the appellate record is not yet complete, appellant’s brief is not due. See TEX. R. APP. P. 38.6(a).
          Accordingly, we dismiss appellant’s motion for an extension to file appellant’s brief, filed on March 14, 2014,
          and motion for extension of briefing deadline, filed on June 11, 2014, as moot.

Judge's signature:     /s/ Terry Jennings
                       

Panel consists of      ____________________________________________

Date: July 3, 2013




November 7, 2008 Revision